UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7863


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STEVE DIAS, a/k/a Troy, a/k/a O’Neil Guthrie,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:04-cr-00259-HEH-2)


Submitted:   January 17, 2013             Decided:   January 25, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steve Dias, Appellant Pro Se. Stephen David Schiller, Roderick
Charles Young, Assistant United States Attorneys, Olivia L.
Norman, OFFICE OF THE UNITED STATES ATTORNEY, Richmond,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Steve Dias appeals the district court’s order denying

his   motion   for   reduction    of   sentence   pursuant   to   18   U.S.C.

§ 3582(c)(2) (2006).      We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           United States v. Dias, No. 3:04-cr-

00259-HEH-2 (E.D. Va. Oct. 11, 2012).             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                       2